Citation Nr: 1212403	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-22 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to service connection for a dental disorder (claimed as loss of a tooth) for compensation and/or treatment purposes.

2. Entitlement to an initial evaluation in excess of 10 percent for migraine headaches and chronic daily headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a dental disorder, and granted service connection for migraine headaches and chronic daily headaches and assigned a noncompensable evaluation, effective March 25, 2007.

An April 2008 rating decision indicates that a Decision Review Officer (DRO) increased the evaluation for the Veteran's migraine headaches and chronic daily headaches to 10 percent disabling, effective March 25, 2007. The Veteran was advised of the above grant of increased rating, and submitted additional notices of disagreement in July 2008 and October 2008. In the November 2008 supplemental statement of the case (SSOC), the RO continued the 10 percent disability rating and there is no evidence of record indicating the Veteran has withdrawn his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues.   

In an August 2010 decision, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The issue of entitlement to service connection for temporomandibular joint disorder has been raised by the record in the October 2010 VA dental examination report and August 2011 addendum, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The Veteran does not have a dental disorder (claimed as loss of a tooth) as a result of combat wounds or other trauma during his active military service.

3. The Veteran's DD Form 214 bears a certification that the Veteran was provided complete dental examination and all appropriate dental services and treatment within 90 days prior to separation.

4. The Veteran's service-connected migraine headaches and chronic daily headaches are characterized by subjective complaints of severe headaches, blurred vision, nausea, and the ability to still attend school, and by objective findings of chronic headaches, migraine headaches, tension/stress headaches and muscle contraction headaches.  


CONCLUSIONS OF LAW

1. The criteria for service connection for a dental disorder (claimed as loss of a tooth) for compensation and/or treatment purposes have not been met. 38 U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).     

2. The criteria for an initial evaluation in excess of 10 percent for migraine headaches and chronic daily headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication. To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The claim for a higher initial rating for migraine headaches and chronic daily headaches arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

With regard to the service connection claim for a dental disorder, the Board finds that the VCAA notice requirements have been satisfied. In a July 2007 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency, and would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. This letter also informed the Veteran that he could obtain private records himself and submit them to VA. 

Although the July 2007 letter did not provide notice of the specific provisions regarding service connection for a dental disorder for compensation and/or treatment purposes, the Board finds that there is no prejudice to the Veteran in proceeding to adjudication of this claim. A reasonable person would understand from the September 2007 rating decision what was needed to prove service connection for a dental disorder, and the April 2008 statement of the case included the rating schedule criteria for dental and oral disorders under 38 C.F.R. § 4.150. Moreover, the Veteran was represented by a certified Veterans' service organization throughout the claims process and neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the absence of such notice. See Sanders, 487 F.3d at 881; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). As such, it appears the Veteran and his representative had actual knowledge of the requirements of service connection for a dental disorder, and VA's duty to notify has either been satisfied or any deficiency has not caused prejudice to the Veteran.  In addition, any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claims in the August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claims on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from April 2008 to October 2009, and personal statements from the Veteran dated July 2007, November 2008, and October 2009. The Veteran was provided VA examinations in July 2007 and September 2010 for his service-connected migraine headaches, and an October 2010 VA dental examination with an August 2011 addendum. The VA examiners noted review of the Veteran's claims file and medical history in the July 2007 and September 2010 VA examination reports and August 2011 addendum, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports and addendum are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal. The evidence of record provides sufficient information to adequately evaluate the claims, all obtainable evidence identified by the Veteran relative to the claims has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II. Decision

A. Dental Disorder

In a July 2007 Application for Compensation and/or Pension, via a VA Form 21-526, the Veteran, in pertinent part, listed a claim for a dental/loss of tooth disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1110 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	1. Compensation Purposes

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible. See Simmington v. West 11 Vet. App. 41 (1998). For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability. The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2011).

In a July 2007 personal statement, the Veteran asserted he had to get his dental work postponed several times and by the time he got treatment, his tooth was in such bad decay it had to be extracted.  In a January 2008 notice of disagreement, he explained that when he had his wisdom teeth removed during service, a cavity was noted on an adjacent tooth. He indicated that he was scheduled to have that cavity fixed but due to operational reasons he had to have that care postponed (at the request of his command) three times. By the time he went in to have the cavity fixed he was told that it was too far gone at that point and had to be removed. 

The Veteran's dental service treatment records confirm his contention that he received dental care during his period of active duty. At the time of entry, no abnormalities were noted regarding his maxilla or mandible. In February 2004, teeth number 2 and 18 were restored and the procedures were noted as not due to occupational illness or injury, automobile accident, or other accident. In January 2006, clinical findings showed distal occlusal (DO) on tooth number 18. In March 2006, the Veteran underwent the removal of his third molars, teeth number 1, 16, 17, and 32. See Dorland's Illustrated Medical Dictionary 1965 (31st ed. 2007) (defining wisdom tooth as third molar). In January 2006, an attempt was made to restore tooth number 18; however, an additional appointment was made for the extraction of the tooth with sedation due to the complexity of the case. In July 2006, the visit was noted as not related to a deployment, the Veteran was diagnosed with malposed/non restorable number 18, and the tooth was extracted with sedation. Review of these records also did not reveal, nor did the Veteran or his representative contend, any dental trauma during service. At the time of separation from service, no abnormalities with regard to the Veteran's maxilla or mandible were reported.

The evidence of record pertaining to the Veteran's dental claim on appeal do not show trauma or disease, such as osteomyelitis, caused a loss of substance of the body of the maxilla or mandible, resulting in loss of a tooth. Specifically, at the October 2010 VA dental examination, the Veteran further explained that the extraction of his wisdom teeth was postponed until 2006 and it was too late for tooth number 18. "The food trap created by the partly erupted number 17 caused carries in number 18 that destroyed the crown (more than) the tooth had to be extracted." The VA examiner noted the claims file was not available, but reported there was no history of external trauma damaging face, teeth or jaws. In an August 2011 addendum, the VA examiner reported the Veteran's claims file was made available, he reviewed it, and no correction was made regarding a history of dental trauma.

	2. Treatment Purposes

In a January 2008 notice of disagreement, the Veteran requested to "be written in for dental care within the VA [m]edical [s]ystem." Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment, so the Board will also consider his entitlement to service connection for treatment purposes based on the criteria set forth in 38 C.F.R. § 3.381. 

As amended on February 29, 2012, 38 C.F.R. § 3.381 provides that the Veterans Benefits Administration (VBA) will adjudicate a claim for service connection of a dental condition for treatment purposes after the Veterans Health Administration determines a Veteran meets the basic eligibility requirements of § 17.161 of this Chapter and requests VBA make a determination on questions that include, but are not limited to, any of the following: (1) former Prisoner of War (POW) status; (2) whether the Veteran ha s a compensable or noncompensable service-connected dental condition or disability; (3) whether the dental condition or disability is a result of combat wounds; (4) whether the dental condition or disability is a result of service trauma; or (5) whether the Veteran is totally disabled due to a service-connected disability. See 38 C.F.R. § 3.381(a) (2011). In this case, the Board finds that the Chief of Dental Service from the VA Medical Center in Boise, Idaho reported the Veteran was not eligible for VA dental benefits, and the RO determined in the September 2007 rating decision that the Veteran did not have a service-connected dental disorder (claimed as loss of a tooth) nor was the claimed disability a result of combat wounds or trauma. Thereafter, the RO readjudicated the claim on appeal for treatment purposes in an August 2011 SSOC, thus the procedural requirements cited above have been met. 

38 C.F.R. § 3.381 further provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities, but may nevertheless be service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment as provided in 38 C.F.R. § 17.161. See 38 U.S.C.A. § 1712 (West Supp. 2011); 38 C.F.R. §§ 3.381(a), 17.161 (2011).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service connected on the basis that they were filled during service, however, new caries that developed 180 days or more after such a tooth was filled will be service connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service connected regardless of treatment during service. 38 C.F.R. § 3.381(d) (2011). The following will not be service connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service. 38 C.F.R. § 3.381(e) (2011).

It is important to note that teeth extracted because of chronic periodontal disease will be service connected only if they were extracted after 180 days or more of active service. 38 C.F.R. § 3.381(f) (2011).

There are various categories of eligibility for VA outpatient dental treatment, including Veterans having a compensable service-connected dental condition (Class I eligibility); one-time treatment for Veterans having a noncompensable service-connected dental condition (Class II eligibility); those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility); those who were detained as a POW (Class II(b) and Class II(c) eligibility); those who made prior applications for, and received, dental treatment from VA for noncompensable dental conditions but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); those who participate in a rehabilitation program under 38 U.S.C. chapter 31 (Class V eligibility); and those who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C. (Class VI eligibility). 38 U.S.C.A. § 1712 (West Supp. 2011); 38 C.F.R. § 17.161 (2011).

In this case, the Veteran does not qualify for Class I eligibility for VA dental treatment because, as discussed above, there is no basis for establishing service connection for any dental disorder (claimed as loss of a tooth) for compensation purposes (Class I eligibility).

The Veteran fails to establish eligibility for Class II treatment, one-time dental treatment for Veterans having a noncompensable service-connected dental condition or disability in existence at the time of discharge. Class II eligibility requires, in pertinent part, that for Veterans discharged after September 30, 1981, the certificate of discharge or release did not bear a certification that the Veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental x-rays) and all appropriate dental treatment indicated by the examination to be needed. See 38 C.F.R. § 17.161(b)(1)(i)(C) (2011). The Veteran is ineligible for Class II treatment since his DD Form 214 bears a certification that the Veteran was provided complete dental examination and all appropriate dental services and treatment within 90 days prior to separation.

The evidence of record does not indicate the Veteran is a POW, precluding entitlement to Class II(b) and Class II(c) treatment. See 38 C.F.R. §§ 17.161(d), (e) (2011). Nor does it suggest that he is entitled to Class IIR retroactive eligibility pursuant to 38 C.F.R. § 17.161(f). The evidence also does not show the Veteran has a dental disorder (claimed as loss of a tooth) that impairs or aggravates a service-connected condition (Class III eligibility), that he has disabilities rated at 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV eligibility), or that he is a chapter 31 vocational rehabilitation trainee (Class V eligibility). See 38 C.F.R. §§ 17.161(g), (h), (i) (2011). Nor is the Veteran receiving or due to receive VA care and treatment under chapter 17 (Class VI eligibility). See 38 C.F.R. § 17.161(j) (2011).

As noted above, the Board acknowledged the Veteran's claimed loss tooth was extracted in July 2006 during the course of in-service dental treatment. Importantly, though, this cannot constitute dental trauma for establishing VA outpatient treatment purposes, as a matter of law. Therapeutic and restorative dental treatment, for example, fillings, bridges, and extractions, almost always involves physical impact of the teeth. The intended effect of dental treatment performed in service, including extractions of teeth, is not considered dental "trauma" as the term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)). See also 38 U.S.C.A. § 7104(c) (2011); Smith v. West, 11 Vet. App. 134 (1998). To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma. VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997). Therefore, as the Veteran does not allege any injury to his claimed loss tooth outside of the normal course of in-service dental treatment, the Board finds the Veteran did not suffer dental "trauma." 38 C.F.R. §§ 3.381 and 17.161 (2011).

For the reasons stated above, there is no basis to grant service connection for a dental disorder (claimed as loss of a tooth) for compensation and/or outpatient treatment purposes as a matter of law. Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

B. Migraine Headaches 

In a July 2008 notice of disagreement, the Veteran asserted that "[he] believe[s] [the claim on appeal] should be rated at the 30 percent rate as [he does] meet that criterion." The Veteran's representative further noted in a November 2009 VA Form 646 the "Veteran contends that he should be rated higher than 10 percent disabling for his migraine headaches because he suffers two migraine attacks each week that are so severe he can [not] get out of bed. Thus, he strongly feels he should be rated higher."   

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155 (West 2002). Separate diagnostic codes identify the various disabilities. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern. Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Pursuant to the rating criteria for organic diseases of the central nervous system, the Veteran's service-connected migraine headaches and daily chronic headaches are rated at 10 percent disabling under Diagnostic Code 8100. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

A 10 percent disability rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months. Id. Migraines with characteristic prostrating attacks occurring on an average once a month over last several months warrants a 30 percent disability rating, and migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating. Id. 

After a full review of the record, the Board concludes that an initial evaluation in excess of 10 percent for the Veteran's service-connected migraine headaches and chronic daily headaches is not warranted as the evidence does not show the Veteran had characteristic prostrating attacks occurring on an average of once a month. 

VA outpatient treatment records show that in April 2008, the Veteran reported his head hurt everyday, believed his headaches were caused by distress, and noted blurred vision sometimes accompanied his headaches. He was instructed to keep a journal to see if there was any pattern to the headaches or he could find the triggers, and the physician noted objective findings of a low grade headache. In June 2008, the Veteran complained of continued headache and did not keep a journal. The physician noted the Veteran tried multiple medications without improvement and assessed the Veteran with chronic headaches. 

In May 2009, the Veteran reported having an "ongoing migraine" everyday that he could not seem to get resolved. He had visual changes, such as mild blurred vision, with his headache and difficulty with completing activities of daily living and maintaining an active lifestyle. The physician noted the Veteran was a difficult historian and may have had tension/stress headaches as opposed to migraines. Then in October 2009, the Veteran reported that two weeks prior, he woke up on the floor after feeling light headed, and did not have an episode since. He continued to have daily headaches which were better with rest and a dark environment, as well as blurred vision and nausea. He kept a headache diary in the past and the known triggers were soda, caffeine, and looking at computer screens for great lengths of time. The physician noted objective findings of migraine headaches. 

On VA examination in September 2010, pursuant to the Board's August 2010 remand instructions, the Veteran reported that since 2005, headaches were central, frontal , above the eyes.  He stated that they were present everyday all day but in varying degrees.  When more severe on a level of 8 out of 10, the headaches were accompanied with transitory blurring and trouble focusing for a few seconds and he must lie down, but that was relatively infrequent and he was unable to specify exactly how often. He also noted the severe headaches were not incapacitating and that overall there were many of the severe headaches.  The VA examiner noted the Veteran did not have nausea with headaches recently as he had during military service. Although the Veteran reported having a headache on a level of 8 out of 10 at the time of the examination, the VA examiner documented the Veteran was "smiling and not in distress so there [was] a question about the reliability of his verbal reporting of the symptoms." The examiner reported his suspicion whether the Veteran's described headaches were clinically migraine headaches and that the headaches did not have a significant impact on the Veteran's work or school at that time. He opined "it [was] as likely as not that the Veteran has chronic daily headaches and it [was] as likely as not [those headaches were] muscle contraction headaches with some fluctuation." 

The Board finds the competent and probative evidence of record, as noted above, shows the Veteran does not exhibit migraines with characteristic prostrating attacks occurring on an average once a month. In fact, the Veteran was deemed to be a difficult historian and unable to document or report the frequency of his claimed migraines during the most recent September 2010 VA examination. At the time of the September 2010 VA examination, the Veteran reported that he was able to go to school every day and was taking a full 18 credit course load.  He reported that some headaches were severe enough that he would try to lie down but that was relatively infrequent and the examiner indicated that he was not able to get a specific number.  As such, neither the objective medical evidence not the subjective reports of the Veteran show characteristic prostrating attacks on occurring on an average of once a month which would support a higher rating.  

The Board has considered the Veteran's reported history of symptomatology for his headaches and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 470 (1994). Specifically, the Veteran asserted in a November 2008 personal statement that "[he] was keeping a journal of [his] headaches . . . but stopped doing so for the following reasons: redundant . . . once the doctor told [him] that there was nothing that could be done to prevent or treat the headaches, [so] [he] stopped noting the occurrences. [He] still ha[s] these headaches almost everyday with a sever[e] headache about once a week." In an October 2009 personal statement, he reported he tried new medications for his service-connected disorder on appeal, "but [he] still ha[d] one to two migraines per week that prevent [him] from even getting out of bed."The Board notes that the October 2009 VA outpatient treatment record shows that the Veteran reported daily headaches that were better with rest and a dark environment but the Veteran did not report having 1 to 2 migraine headaches per week that prevented him from getting out of bed. As such, at that time, the Veteran made inconsistent reports of the severity of his symptoms and the Board finds that the reports made during treatment are more probative. Additionally, the Veteran is not competent to identify specific levels of his service-connected migraine disability according to the appropriate diagnostic code. In this case, such competent evidence concerning the most recent nature and extent of the Veteran's headache disorder has been provided in the medical evidence of record. As such, the Board finds the noted VA outpatient treatment records and September 2010 VA examination report to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

There is no need for consideration of a total disability rating based on individual unemployability due to the service-connected migraine headaches and chronic daily headaches. The evidence of record indicated that the Veteran was a full-time student still able to attend school each day and the September 2010 VA examiner opined that the Veteran's headaches did not have a significant impact on the Veteran's work or school at that time. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Court has held that the Board is precluded by regulation from assigning an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116. If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.  

In this case, a comparison between the level of severity and symptomatology of the Veteran's migraine headaches and chronic daily headaches and the schedular rating criteria for organic diseases of the central nervous system, to include migraines, 38 C.F.R. § 4.124a, Diagnostic Code 8100, shows that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability. As discussed above, there is a higher rating available under the diagnostic code addressed in this decision, but the Veteran's disorder is not productive of the manifestations that would warrant a higher rating. Accordingly, the 10 percent schedular disability rating currently assigned is adequate and referral for extra-schedular consideration for the claim on appeal is not required.   

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a dental disorder (claimed as loss of a tooth) for compensation and/or treatment purposes is denied.

An initial evaluation in excess of 10 percent for migraine headaches and chronic daily headaches is denied.



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


